EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ee Ming Bahk on 09/29/2021.

The application has been amended as follows:    
In the claims:

In claim 19, line 17, the limitation of, “a plastic member which is” has been            replaced with –a plastic member and an inner label member which are--.

In claim 19, line 20, the limitation of, “an inner label member” has been replaced with –the inner label member--.

In claim 19, line 23, the limitation of, “the container body and plastic member have” has been replaced with --the container body, the plastic member and the inner label member have--.

In the Specification:
The Title has been replaced with: --COMPOSITE CONTAINER, INNER LABEL AND PLASTIC MEMBER---.


Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: The specific limitations in combination as claimed in claim 19 is not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, David Shelby et al. (US 2002/0166833) discloses a composite container ([0032]) without an attached label (fig.2) comprising: a container body which is made of plastic material ([0032]) and includes a mouth part, a neck part, a shoulder part, a trunk part and a bottom part with a ground part (portion that touches the ground when upright); a plastic member (label sleeve) which is arranged in close contact with the outer surface of the container body without bonding to the container body, the plastic member being made of a heat shrinkable material ([0024]), the container body and the plastic member have been integrally inflated by means of blow molding ([0031] and [0039]) and the plastic member being configured to include a design or print before being inflated ([0025]-[0030)). However, the prior art of record fails to teach or suggest the specific claim limitations in combination as claimed in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/Primary Examiner, Art Unit 3735